Title: From John Adams to the President of Congress, 17 October 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Amsterdam, 17 October 1781. RC in John Thaxter’s hand (PCC, Misc. Papers, Reel No. 1, f. 423–426). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:782–783. Included in this letter, a duplicate, was an English translation of a placard issued at Utrecht on 3 Oct. against Aan het Volk van Nederland. According to JA, the pamphlet had “occasioned a great Alarm to the Government, and a great Agitation of Spirits among the People.” The placard described the pamphlet as a slanderous attack on the current stadholder and his predecessors, as well as an effort to overthrow the current government and replace it with “a Democracy, or Regency of the People, and thus to cause the Republick to fall into an entire Anarchy.” A reward of 1,400 guilders was offered for information leading to the prosecution and punishment of the author and distributor of the pamphlet. For the complete text of a similar placard issued by the States of Holland on 19 Oct., and additional comments on the pamphlet, see JA to the president of Congress, 25 Oct., below.
